UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-7461



MICHAEL OWENS,

                                            Petitioner - Appellant,

          versus


ANTHONY PADULA, Warden, Lee Correctional
Institution; JON OZMINT; HENRY MCMASTER,
Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (2:06-cv-00639-GRA)


Submitted:   March 21, 2008                 Decided:   April 7, 2008


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Owens, Appellant Pro Se.    Derrick K. McFarland, SOUTH
CAROLINA BUDGET AND CONTROL BOARD, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Owens seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 60(b) motion.       Because that motion

directly attacked his conviction, the district court was without

jurisdiction to consider the motion, which was, in essence, a

successive and unauthorized 28 U.S.C. § 2254 (2000) petition.   See

United States v. Winestock, 340 F.3d 200, 206 (4th Cir. 2003)

           The district court’s order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).    A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.    Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).   We have

independently reviewed the record and conclude that Owens has not

made the requisite showing.   Accordingly, we deny a certificate of

appealability and dismiss the appeal.

           Additionally, we construe Owens’ notice of appeal and

informal brief as an application to file a second or successive


                               - 2 -
petition under 28 U.S.C. § 2254.          United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).        In order to obtain authorization to

file a successive § 2254 petition, a prisoner must assert claims

based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,   that   would   be    sufficient    to

establish    by    clear     and   convincing    evidence     that,    but   for

constitutional error, no reasonable factfinder would have found the

petitioner guilty of the offense.         28 U.S.C. § 2244(b)(2) (2000).

Owens’ claims do not satisfy either of these criteria.                Therefore,

we deny authorization to file a successive § 2254 petition.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                       DISMISSED




                                     - 3 -